DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment / Restriction election received on 11/24/2021 has been acknowledged. Claim(s) 18-19 have been cancelled and claims 21-22 has/have been added. Claims 1-17 and 20-22 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Species 4A and 7A in the reply filed on 11/24/21 is acknowledged.
2.	Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Species 1A-3A, 5A, and 6A. Election was made without traverse in the reply filed on 11/24/21.

	Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
As per claim 7, at line 2, the recitation “mass”, should be followed by a period punctuation.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump assembly” of claim 17 and the “stud with a fastener of screws, nails, or rivets” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 15, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccarelli (U.S. Pub. No. 2011/0265414) in view of Riebel et al. (U.S. Patent No. 8,389,107).
As per claim 1, Ciccarelli teaches a method of forming a wall (title), comprising: providing a frame (figure 14) comprising at least one stud (3) having a bottom end, a top end, and first and second sides extending between the top end and the bottom end (figure 14); mounting at least one wall panel (34-left) to the first side of the at least one stud to form a first wall portion (left wall portion; figure 14) and at least one wall panel (34-right) to the second side of the stud to form a second wall portion (right wall portion; figure 14); and providing an infill composition (pouring of a filling material; paragraph 17) comprising pieces of the cellulose and/or chaff and a second amount of the binder (hemp and concrete; paragraph 17) to a cavity between the first wall portion  and the 
Ciccarelli fails to disclose wherein the wall panels comprise a cured composition of pieces of cellulose and/or chaff and a first amount of a binder; and such that the infill composition fuses with the wall panels.
Riebel et al. discloses a wall assembly (col. 8, lines 1-5) wherein wall panels (biolaminate layer 102) comprise a cured composition of pieces of cellulose and/or chaff (biolaminate layer may include hemp; col. 12, lines 65-68) and a first amount of a binder (binders may be added to the biolaminate layer; col. 8 lines 57-59); and such that the infill composition fuses with the wall panels (the layers may be fused together; col. 19, lines 20-25).
Therefore, from the teaching of Riebel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wall assembly of Ciccarelli to include a cured composition of pieces of cellulose and/or chaff and a first amount of a binder; and such that the infill composition fuses with the wall panels, as taught by Riebel et al., in order to reduce plastic materials to provide more environmentally friendly materials to a work place.
As per claim 2, Ciccarelli teaches the frame comprises a vertical loadbearing building frame (figure 14).
As per claim 3, Ciccarelli as modified discloses when fused together, the wall panels and infill composition form a non-loadbearing monolith (it is understood that the wall panels and infill composition would form a non-loadbearing monolith when fused together).

As per claim 7, Ciccarelli as modified in view of Riebel et al. discloses the crystallization comprises a process in which the binder undergoes a chemical transformation which produces a crystalized mass (it is understood that the crystallization would inherently include a process in which the binder undergoes a chemical transformation which produces a crystalized mass).
As per claim 8, Ciccarelli as modified in view of Riebel et al. discloses the wall panels further comprise cellulose and/or chaff reinforcing fibers in the wall panels (col. 12, lines 60-70 of Riebel et al.), and wherein the reinforcing fibers comprise at least one of the following: hemp fibers, kenaf fibers, flax fibers, grass, straw, wood bark, wood, glass fibers, or any combination thereof (hemp; col. 12, lines 60-70 of Riebel et al.).
The combination fails to disclose the reinforcing fibers have an average length at least two times greater than an average length of the pieces of the cellulose and/or chaff of the wall panels.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the fibers have an average length of at least two times the average length of the pieces of the cellulose and/or chaff, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the fibers have an average length of at least two times the average length of the pieces of the cellulose and/or chaff, in order to provide an optimal strength to the wall panel while maintaining an optimal weight for the panel assembly. 
As per claim 9, Ciccarelli as modified fails to disclose the pieces of the cellulose and/or chaff of the wall panels have an average length of about 2 mm to about 25 mm, and the reinforcing fibers have an average length of about 4 mm to about 80 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the pieces of the cellulose and/or the chaff have an average length of between about 2 mm and about 25 mm, and the reinforcing fibers have an average length of between about 4 mm and about 80 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive 
As per claim 10, Ciccarelli as modified in view of Riebel et al. discloses the pieces of cellulose and/or chaff of the wall panels and/or the infill composition comprise fragmented woody material obtained from at least one of the following: hemp, straw, kenaf, flax plants, grass, wood bark, wood, or any combination thereof (biolaminate layer may include hemp; col. 12, lines 65-68).
As per claim 11, Ciccarelli as modified fails to disclose prior to being mounted to the frame, the wall panels are about 1 inch to about 4 inches thick.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein prior to being mounted to the frame, the wall panels are about 1 inch to about 4 inches thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein prior to being mounted to the frame, the wall panels are about 
As per claim 12, Ciccarelli teaches the binder comprises at least one of the following: silica, microsilica, calcium silica hydrate, pumicite, kaolin, metakaolin, pozzolans, Portland cement, magnesium oxide, or any combination thereof (paragraph 64; it is understood that cement contains silica).
As per claim 13, Ciccarelli teaches the binder comprises hydraulic lime and/or hydrated lime (paragraph 17).
As per claim 14, Ciccarelli teaches the infill composition is provided to the cavity between the first wall portion and the second wall portion as a wet mixture of the pieces of the cellulose and/or chaff and the second amount of the binder (since the infill is poured in, it is understood that it is a wet mixture).
As per claim 15, Ciccarelli as modified in view of Riebel et al. discloses the wall panels have a first insulating value and the infill composition, when cured, has a second insulating value greater than the first insulating value (it is understood that since the wall panels and infill have different material combinations, the insulating values would be different).
As per claim 16, Ciccarelli teaches providing the infill composition to the cavity between the first wall portion and the second wall portion comprises pouring a wet mixture of the infill composition into the cavity by gravity to at least partially fill the cavity (since the infill is poured in, it is understood that it is a wet mixture that would at least partially fill the cavity by gravity).

Claim(s) 4 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccarelli (U.S. Pub. No. 2011/0265414) in view of Riebel et al. (U.S. Patent No. 8,389,107) and further in view of Nelson (U.S. Patent No. 3,604,174).
As per claim 4, Ciccarelli as modified fails to disclose a density of the wall panels is greater than a density of the infill composition, when the infill composition cures.
Nelson discloses a building panel (abstract) a density of the wall panels is greater than a density of the infill composition, when the infill composition cures (col. 1, lines 55-60).
Therefore, from the teaching of Nelson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified wall assembly of Ciccarelli such that a density of the wall panels is greater than a density of the infill composition, when the infill composition cures, as taught by Nelson, in order to maintain a lightweight panel assembly while providing a strengthened exterior of the panel assembly to protected against outside conditions such as wear and weather.
As per claim 5, Ciccarelli as modified fails to disclose the density of the wall panels is about 250 kg/m3 to about 450 kg/m3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the density of the wall panels is about 250 kg/m3 to about 450 kg/m3., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the density of the wall panels is about 250 kg/m3 to about 450 kg/m3., in order to provide an optimal strength to the outer wall panels while reducing the weight of the panel assembly. 

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccarelli (U.S. Pub. No. 2011/0265414) in view of Riebel et al. (U.S. Patent No. 8,389,107) and further in view of Cottier et al. (U.S. Patent No. 6,510,667).
As per claim 17, Ciccarelli teaches providing the infill composition to the cavity between the first wall portion and the second wall portion comprises projecting a wet mixture of the infill composition into the cavity (since the infill is poured in, it is understood that it is a wet mixture), but fails to disclose using a pump assembly.
Cottier et al. discloses a wall construction (abstract) which uses a pump assembly for concrete (col. 4, lines 50-55).
Therefore, from the teaching of Cottier et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified wall assembly of Ciccarelli to include a pump assembly, as taught by Cottier et al., in order to provide the precise amount of concrete needed to facilitate assembly.
Claim(s) 20-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccarelli (U.S. Pub. No. 2011/0265414) in view of Riebel et al. (U.S. Patent No. 8,389,107) and further in view of Hagen (U.S. Pub. No. 2005/0188649).
As per claim 20, Ciccarelli fails to disclose mounting the at least one wall panel to the at least one stud comprises mounting the at least one wall panel to the at least one stud with a fastener, and wherein the fastener comprises at least one of screws, nails, or rivets.
Hagen discloses a panel assembly (abstract) the at least one wall panel to the at least one stud comprises mounting the at least one wall panel to the at least one stud with a fastener, and wherein the fastener comprises at least one of screws, nails, or rivets (nails; paragraph 96).
Therefore, from the teaching of Hagen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wall assembly of Ciccarelli to include a pump assembly, as taught by Hagen, in order to further secure the panels to the core to prevent collapse during curing.
As per claim 21, Ciccarelli fails to disclose mounting a first wall panel comprising a rabbet edge to the at least one stud of the frame; and mounting a second wall panel comprising the rabbet edge to the at least one stud, such that the rabbet edge of the first wall panel contacts the rabbet edge of the second wall panel forming a shiplap connection between the first wall panel and the second wall panel to align the first wall panel to the second wall panel.
Hagen discloses a panel assembly (abstract) including mounting a first panel (16-left) comprising a rabbet edge (figure 12B embodiment) to the at least one stud of 
Therefore, from the teaching of Hagen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wall assembly of Ciccarelli to include mounting a first wall panel comprising a rabbet edge to the at least one stud of the frame; and mounting a second wall panel comprising the rabbet edge to the at least one stud, such that the rabbet edge of the first wall panel contacts the rabbet edge of the second wall panel forming a shiplap connection between the first wall panel and the second wall panel to align the first wall panel to the second wall panel, as taught by Hagen, in order to further secure the panels together to prevent exfiltration during pouring of infill.
As per claim 22, Ciccarelli as modified in view of Hagen discloses applying a bonding agent between the rabbet edge of the first wall panel and the rabbet edge of the second wall panel to secure the first wall panel to the second wall panel (bonding agent; paragraph 96 of Hagen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to composite panels in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633